EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Lund on 2/8/2022.

The application has been amended as follows: 
Amended Claim 1, as follows:
1. (Currently Amended) A saddle clamp for a bicycle, comprising: 
a rail clamp, the rail clamp comprising:
a first rail clamp body configured to engage at least a portion of a first rail of a bicycle saddle; and
a second rail clamp body configured to engage at least a portion of a second rail of the bicycle saddle, wherein the first and second rail clamp bodies are configured to cooperate to urge the first and second rails towards each other; and
a first and a second post clamp, each post clamp configured to engage a bicycle seat post, the first and second post clamps disposed between the first and second rail clamp bodies, wherein the first and second post clamps are configured to exert a compressive force on the ;
wherein the first post clamp is pivotally and slideably coupled to the first and second rail clamp bodies and the second post clamp is pivotally and slideably coupled to the first and second rail clamp bodies.

Cancelled Claims 2 and 3

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Pursuant to 37 C.F.R. 1.84, each view/position of an invention must be numbered separately, either as an individual number (e.g., “Fig. 1”) or as a number with a letter (“e.g., Fig. 1a”).  Consequently, Figures, 3-16 should be changed to have individual numbers for the various views of the invention shown. 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest prior art references are considered to be US 4773705 to Terranova (“Terranova”) and US 5333826 to Lai (“Lai”) which disclose, respectively, (i.e., Terranova/Lai):
a saddle clamp for a bicycle, comprising: 
a rail clamp, the rail clamp comprising:
78/22) configured to engage at least a portion of a first rail of a bicycle saddle; and
a second rail clamp body (80/32) configured to engage at least a portion of a second rail of the bicycle saddle, wherein the first and second rail clamp bodies are configured to cooperate to urge the first and second rails towards each other; and
a first and a second post clamp (86/21,31), each post clamp configured to engage a bicycle seat post, the first and second post clamps disposed between the first and second rail clamp bodies, wherein the first and second post clamps are configured to exert a compressive force on the bicycle seat post in response to the first and second rail clamp bodies urging the first and second rails towards each other.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Terranova or Lia such that: the first post clamp is both pivotally and slideably coupled to the first and second rail clamp bodies and the second post clamp is both pivotally and slideably coupled to the first and second rail clamp bodies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        1/31/2022